Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 16, 2021

The Court of Appeals hereby passes the following order:

A22D0009. TORRIEL DEYON LEWIS v. FIDELITY NATIONAL TITLE
    INSURANCE COMPANY.

      Fidelity National Title Insurance Company filed suit against defendants House
Rescue 911 LLC (Control No. 17015005) and Torriel Deyon Lewis.1 After the trial
court entered default judgment against House Rescue 911, Fidelity filed a motion for
summary judgment as to Lewis. On June 29, 2021, the trial court granted Fidelity’s
motion for summary judgment and entered final judgment against Lewis in the
amount of $66,000, plus court costs and post-judgment interest. Proceeding pro se,
Lewis filed this timely application for discretionary review.
      Under OCGA § 5-6-34 (a) (1), a party may file a direct appeal from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below,
except as provided in Code Section 5-6-35.” It does not appear that any provision of
OCGA § 5-6-35, the discretionary appeal statute, applies here. Indeed, in his
application, Lewis argues that the trial court’s order is appealable as a final judgment
pursuant to OCGA § 5-6-34. Furthermore, a direct appeal is proper from an “order
granting summary judgment on any issue or as to any party[.]” OCGA § 9-11-56 (h);
accord Andrews v. Blue Ridge NH Assocs., LLC, 353 Ga. App. 75, 77 & n. 6 (1) (836
SE2d 197) (2019).
      We will grant an otherwise timely application for discretionary appeal if the
lower court’s order is subject to direct appeal. OCGA § 5-6-35 (j). Because the trial
court’s order granting summary judgment and entering final judgment is subject to


      1
          Records from the trial court also spell Lewis’s name “Torriel Deyan Lewis.”
direct appeal, this application is hereby GRANTED. Lewis shall have ten days from
the date of this order to file a notice of appeal with the trial court if he has not already
done so. The clerk of the trial court is DIRECTED to include a copy of this order in
the record transmitted to the Court of Appeals.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           08/16/2021
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                         , Clerk .